SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

243/14
CA 13-01608
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND LINDLEY, JJ.


BOARD OF TRUSTEES, FOR AND ON BEHALF OF
SERVICE EMPLOYEES BENEFIT FUND,
PLAINTIFF-RESPONDENT,

                      V                                          ORDER

BONADIO & CO., LLP, FORMERLY KNOWN AS
LOGUIDICE & KAMIDE, C.P.A., PLLC, AND
JOHN/JANE DOES 1-7, INDIVIDUALLY AND AS
EMPLOYEES, AGENTS, REPRESENTATIVES AND/OR
SERVANTS OF BONADIO & CO., LLP,
DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA LLP, ALBANY (JONATHAN M. BERNSTEIN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (STEVEN W. WILLIAMS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered November 14, 2012. The order, insofar as
appealed from, denied in part the motion of defendants to dismiss
plaintiff’s first amended complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties and filed with the Court on
December 11, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 11, 2016                   Frances E. Cafarell
                                                Clerk of the Court